UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 17, 2016 Cidara Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36912 46-1537286 (State or Other Jurisdictionof Incorporation or Organization) (CommissionFile Number) (I.R.S. EmployerIdentification Number) 6310 Nancy Ridge Drive, Suite 101
